Citation Nr: 1734344	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for diplopia. 

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected myasthenia gravis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2017, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's diplopia and bilateral hearing loss disabilities; however, the Board finds that additional development is necessary before the claims on appeal are considered.

In May 2017, the Veteran was afforded videoconference hearing with the undersigned Veterans Law Judge.  During the hearing the Veteran testified that his diplopia disability has gotten worse since his last eye examination, which was around March or April of 2017, or the fall of the prior year.  He further indicated that he was treated regularly for his diplopia at the VA medical center in Nashville, Tennessee, and is periodically seen at the clinic in Clarksville and other facilities through the Choice Program.  The Veteran also stated that he has had some recent audiological testing and indicated that an Ear, Nose and Throat Tech stated that because of the condition of the Veteran's Eustachian tubes that it's possible for this condition to cause problems with the Veteran's hearing.  See the Board hearing transcript.  The Veteran's representative concluded the hearing by stating that the Veteran should be afforded a new exam due to the last exam being given in February 2013.  

Remand is required in order to obtain outstanding medical treatment records and to afford the Veteran new VA examinations to assess the current severity of his service-connected disability and to determine the etiology of his service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected diplopia, as well his service connection claim for bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic claims file, VBMS e-folder, or Virtual VA e-folder. 

A specific request should be made for VA outpatient treatment records dated since May 2013 from the Clarksville VA clinic, and the VA medical center in Nashville, and other service providers associated with the Choice Program.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  After all available records have been associated with the electronic claims file; schedule the Veteran for appropriate VA examinations to determine the nature and severity of his service-connected diplopia and the etiology of the Veteran's bilateral hearing loss, included as secondary to service-connected myasthenia gravis.  The Veteran's electronic claims file, to include a copy of this Remand, should be made available to and reviewed by the examiners.  The examination reports should reflect that such review was accomplished.

a.  In regards to the Veteran's service-connected diplopia, the examiner should specifically determine (1) whether the Veteran has diplopia in one or both eyes, and (2) for each eye, whether diplopia extends beyond more than one quadrant or range of degrees, and whether diplopia is in two separate areas of the same eye.  The examiner should also indicate to what degree, if any, the Veteran suffers from diplopia for central, down, lateral, and up vision. 

If diplopia is not shown upon testing, or if current diplopia findings are shown to be significantly different in degree or location than those previously identified in prior VA examination reports of record, these differences should be made clear and explained to the extent possible. 

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's electronic claims file.
b.  In regards to the Veteran's bilateral hearing loss, the RO should arrange for the Veteran to be examined by an otolaryngologist (ENT specialist) regarding his claimed bilateral hearing loss.  All indicated studies should be conducted, and all findings reported in detail. 

Specifically, the new VA examiner is asked to provide an opinion on the following questions:

i).  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current hearing loss disability, as defined by VA regulation.

ii).  Is it at least as likely as not (a 50 percent probability or greater) that any hearing loss disability is etiologically related to the Veteran's active service?

iii).  Is it at least as likely as not (a 50 percent probability or greater) that any hearing loss disability is caused by the Veteran's service-connected myasthenia gravis?

iv).  Is it at least as likely as not (a 50 percent probability or greater) that any hearing loss disability is aggravated (permanently worsened in severity beyond its normal progression) by the Veteran's service-connected myasthenia gravis?

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that any hearing loss disability has been aggravated by his service-connected myasthenia gravis, the examiner must also provide an opinion as to the baseline level of severity of the hearing loss disability prior to any such aggravation. 

The examiner must provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to speculation, the examiner should indicate why such an opinion would be speculative.

Additionally, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




